UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6580



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH EARL LOGAN, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-99-141; CA-02-197-2)


Submitted:   September 29, 2004           Decided:   October 8, 2004


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Earl Logan, Jr., Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Earl Logan, Jr., appeals the district court’s

order denying Logan’s motion for production and disclosure of grand

jury   transcripts.     We    have   reviewed   the    record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See United States v. Logan, Nos. CR-99-141;

CA-02-197-2 (E.D. Va. filed Mar. 25, 2004; entered Mar. 26, 2004).

We   dispense   with   oral   argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -